10/06/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: DA 21-0373


                                         DA 21-0373


 IN RE PARENTING AND CUSTODY OF:                                                  FILED
 J.C.R.,
                                                                                   OCT 0 6 2021
                                                                                Bowen Greenwood
              A Minor Child.                                                  Clerk of Supreme Court
                                                                                 State of Montana


 STEPHEN RAMSBACHER,
                                                                      ORDER
              Petitioner and Appellee,

       v.

 NOLITA STEPHENS,

              Respondent and Appellant.


       Self-represented Appellant Nolita Stephens moves this Court to dismiss her appeal,
indicating that she no longer wishes to pursue it. She states that she filed a complaint about
the District Court Judge with this Court and that this Court dismissed her complaint. Nolita
believes that she will not "have a fair shot [w]ith this case . . . ." Nolita provides that she
contacted Appellee Stephen Ramsbacher, who represents himself, but she does not indicate
whether there is an objection. We note that she did serve the motion upon Stephen.
       Upon review of Nolita's motion to dismiss and good cause, therefore,
       IT IS ORDERED that Nolita's Motion to Dismiss Appeal is GRANTED and that
this appeal is DISMISSED with prejudice.
       The Clerk of the Supreme Court is directed to provide a copy of this Order to all
parties at their respective addresses on file.
                      1    ---
       DATED this40 ,---day of October, 2021.
                                                   For the Court,




                                                                 Chief Justice